                                           Case 3:20-cv-07058-JD Document 10 Filed 12/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL H. CASTRO-GOMEZ,                              Case No. 20-cv-07058-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF TRANSFER
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 2
                                  10     CDCR DIRECTOR,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a prisoner. Plaintiff presents allegations

                                  14   regarding prison conditions at Valley State Prison. Valley State Prison is located within the venue

                                  15   of the United States District Court for the Eastern District of California. Plaintiff is currently

                                  16   incarcerated in Georgia. Because the events for this case and defendants are located in the Eastern

                                  17   District, venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  18          This case is TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the Court will not rule upon

                                  20   plaintiff’s motion to proceed in forma pauperis (Docket No. 2) which is VACATED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 8, 2020

                                  23

                                  24
                                                                                                      JAMES DONATO
                                  25                                                                  United States District Judge
                                  26

                                  27

                                  28
